DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 11/21/22 have been fully considered but they are not persuasive.  Applicant argues the analysis is whether Neely discloses or suggests the claimed features, not whether it is ‘capable of achieving’ the claimed features. Applicant further argues how is it determined if the substrate of Neely is capable of achieving the exact TS7 values now incorporated into independent claims 1 and 16.  Applicant submits that it is not obvious to select the exact TS7 ranges now incorporated into claims 1 and 6.  The examiner respectfully disagrees.  With respect to the TS7 values, the present invention teaches the nonwoven fabric having a regular repeating pattern of a plurality of discrete, recognizably different three-dimensional features (US Patent Application 2021/0045941 of present invention; paragraph 0076). The three-dimensional features formed by carding, air laying, spinning from solution, or melt spinning, fibers directly onto a forming belt having a pattern of corresponding three-dimensional features (paragraph 0077). The intensive property differential between the various three-dimensional features is due to the fiber distribution and compaction (paragraph 0078).  The nonwoven itself can include continuous multicomponent polymeric filaments, bicomponent filaments (paragraph 087), or a wide variety of polymers including polyolefins (paragraph 0090).  Neely teaches a nonwoven with three-dimensional features having the same structure as the present invention in that: 1) the three-dimensional features are formed by carding, air laying (paragraph 0038), or (Neely paragraph 0005), melt spinning the fibers onto a forming belt having a pattern of corresponding three-dimensional features (paragraph 0020-0021, 0047);  2) the three-dimensional features are formed by fiber distribution and compaction (paragraphs 0020, 0047, 0052); and 3) the nonwoven can include multicomponent or bicomponent filaments (paragraphs 0018-0019, 0039) and a variety of polyolefins (paragraph 0042).  Neely teaches the claimed structure of three-dimensional features, uses the same materials, and is produced in the same manner as the present invention.  When the structure recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions are presumed to be inherent (MPEP 2112-2112.01).  A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim except a property or function and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof as in In re Fitzgerald, 619 F.2d 67, 70 205 USPQ 594, 596 (CCPA 1980).  In the present case, the reference has met the structural requirements of claims 1 and 16. 

With respect to the argument regarding the exact ranges of the TS7 values, firstly the claimed range is 5% -95%, is a very broad range and does not require precise values.  Additionally, as previously argued, while Neely does not teach the claimed percentages and ratios, Neely does teach the pattern of high and low basis weight areas can be used to adjust and control the strength and stability of the web (paragraph 0034).  Neely teaches the (ratio of) higher basis weight areas to lower basis weight areas can be varied as desired. Specifically the higher basis weight areas should comprise 25-75% of the surface of the web (paragraph 0074).  Neely further teaches the ratio of the higher basis weight areas can vary from 1.5 to 5 times greater than the lower basis weight areas. One having ordinary skill in the art would be able to determine through routine experimentation the ratios and percentages of the surfaces and zones needed to produce a desired effect. 

Applicant further argues independent claims 1 and 16 also reflect that the two surfaces of the fabric with the different TS7 values are on opposite sides of the fabric and submits that the different TS7 values of the two surfaces is not disclosed or suggested by Neely.  However,  claims 1 and 16 recite “first and second visually discernible zone on at least one of the first and second surface”.  Thus, the first and second visually discernible zones having a pattern of three-dimensional features defining a microzone and having first and second regions can be limited to one surface of the spunbond nonwoven. Thus, the first surface having the three-dimensional features and differences in values for the intensive property, would also have a TS7 value different from the second surface which does not have three-dimensional features and corresponding difference in values for the intensive property. 

The double patenting rejection is overcome by the timely filing of a terminal disclaimer.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-6, 8-14, and 16, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Neely et al. US Patent Application Publication 2007/0026753.

As to claims 1-6, 8-12, and 16, 18, and 19, Neely teaches a spunbond nonwoven fabric (paragraphs 0016, 0033, 0038) comprising: a. a first surface and a second surface and at least a first 52/62 and second 54/64 visually discernible zone on at least one of the first and second surface (Figure 2A), each of the first and second zones having a pattern of three-dimensional features (Figures 2A, and 2-4; paragraphs 006, 062). In the web 60, each of the three-dimensional features defining a microzone comprising a first region and a second region, the first and second regions having a difference in values for an intensive property – basis weight (paragraph 0033, 064), and b. wherein the difference in values for an intensive property for at least one of the microzones in the first zone is different from the difference in values for the intensive property for at least one of the microzones in the second zone – where the highest basis weight areas are present where the high basis weight zones 64 intersect low basis weight zones 62, so each zone 62,64 has a microzone 66.  Additionally, Neely teaches zones in the diaper where the patterned web can provide high and low basis weight areas within a certain area of the diaper, such as a target area (paragraphs 0072-0073). In which case, a microzone of high and low basis weights is provided in a zone or specific region of the diaper. 

Neely does not teach the claimed TS7 value.  However, Neely teaches the lower basis weight areas are incorporated for softness and low fluid retention and the higher basis weight areas are incorporated for strength and durability (paragraph 0097).  Since the basis weight on the first surface 52/62 is lower and correlates to a softer zone than the higher basis weight second surface 54/64, it is obvious that the TS7 value, which correlates to softness is different in the first and second surfaces. While Neely does not teach TS7 values, Neely does teach a spunbond nonwoven with differing intensive properties. Additionally, the spunbond nonwoven of Neely is used in the same environment as the present invention to solve the same problem of providing softness and strength to components of an absorbent article. As discussed in the arguments above, Neely provides a substantially identical article made from the same materials and by the same process, thus it would inherently possess similar characteristics. 
In addition, the presently claimed the claimed contact angles and TS7 values would obviously have been present once the Neely article is provided. In re Best, 195 UPSQ 433
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark
Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Neely does not teach the claimed percentages and ratios.  However, Neely teaches the pattern can be used to adjust and control the strength and stability of the web (paragraph 0034).  Neely teaches the higher basis weight areas to lower basis weight areas can be varied as desired. Specifically the higher basis weight areas should comprise 25-75% of the surface of the web (paragraph 0074).  Neely further teaches the ratio of the higher basis weight areas can vary from 1.5 to 5 times greater than the lower basis weight areas. One having ordinary skill in the art would be able to determine through routine experimentation the ratios and percentages of the surfaces and zones needed to produce a desired effect. 

As to claims 13 and 20, Neely teaches the spunbond nonwoven according to claim 1 can be used in absorbent articles (paragraph 0035). As to claim 14, Neely teaches the spunbond nonwoven can be used as a surge material, a liner material or an outer cover in a diaper (paragraph 0036).
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neely as applied to claim 1 above in view of Weisman et al. US Patent Application Publication 2011/0073513.  Neely teaches the present invention substantially as claimed.  Neely does not teach a package of absorbent articles comprising absorbent articles of claim 14, wherein the package has an in-bag stack height of between about 70 mm and about 100 mm, according to the In-Bag Stack Height Test herein.  Weisman teaches an absorbent product that exhibits an In-Bag Stack height of about 80mm as measured according to an In-Bag Stack Height Test (abstract) for the benefit of providing a less bulky diaper that is more comfortable to use and more cost effective to ship (Weisman paragraph 0008).  It would have been obvious to one having ordinary skill in the art to provide the article of Neely with the claimed In-Bag Stack Height for the benefits taught in Weisman. 


Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781